Citation Nr: 1545375	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from June 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

The Board remanded the instant matter in April 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for increased rating and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In an August 2015 rating decision, the AOJ partially granted the Veteran's claim for an increased rating for PTSD, and awarded a 70 percent rating, effective October 7, 2011.  As the Veteran was not granted the full benefit sought, the issue of a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment records dated through October 2012.  The remaining documents in the Virtual VA file consist of various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At all points pertinent to this appeal, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity and deficiencies in most areas as a result of sleep impairments, panic attacks, memory impairments and auditory hallucinations, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).   

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

With regards to the claim for an increased rating for PTSD, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in October 2011, sent prior to the rating decision issued in December 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his PTSD as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  During a January 2015 hearing, the Veteran testified that he did not receive Social Security Disability benefits.   Finally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded multiple VA examinations in conjunction with the claim on appeal, including VA examinations conducted in August 2010, May 2011 and August 2015, to determine the severity of his PTSD.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the August 2015 VA examination. Rather, with respect to the PTSD, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned 70 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary. 

As indicated previously, the Board remanded this case in April 2015 to allow the Veteran's updated VA treatment records to be obtained and provide him with a VA examination.  The AOJ has obtained the Veteran's identified medical records and provided him a new VA examination in August 2015.  Therefore, the Board finds that the AOJ has substantially complied with the April 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

As regards the January 2015 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                   § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 
Here, during the hearing, the undersigned Veterans Law Judge identified the claim on appeal for an increased rating for PTSD.  Also, information was solicited regarding the Veteran's current psychiatric symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned Veterans Law Judge did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission is harmless.  As indicated above, here, following the hearing, the Board directed further development on the claim in its April 2015 remand, and indicated, the actions sought on remand have been accomplished to the extent possible.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The AOJ assigned the rating for the Veteran's PTSD under Diagnostic Code 9411 for PTSD.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Veteran generally contends that a higher rating is warranted for his PTSD due to the severity of his symptoms.  However, considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 70 percent rating is not warranted for the Veteran's PTSD at any point during the appeal period.  The Board also notes that, in the January 2015 hearing, the Veteran indicated that he was not seeking a 100 percent rating.  See, e.g., Hamilton v. Brown, 4 Vet. App. 528 (1993) (after express indication from the claimant, neither the RO nor the Board have the authority to adjudicate a claim beyond the wishes of the claimant absent subsequent authorization). 

A November 2010 VA treatment note reflects the Veteran's reports of "voices" or audible thoughts which contained no lethal or dangerous commands.  His PTSD was noted to be fairly well controlled and his mood positive.  He was also noted to be free of nihilistic thoughts, suicidal ideations or homicidal ideations.  Mental status examination revealed neat grooming and hygiene, adequate eye contact, non pressured speech, normal psychomotor status and a moderately anxious and distressed affect of full range.  Thinking was noted to be linear and non delusional while judgment and impulse control were noted to be unimpaired.  Internal preoccupation, acute cognitive changes, suicidal ideations and homicidal ideations were not found.

A January 2011 VA treatment note indicates that the Veteran's hallucinations may be slowly worsening as they appeared to be frequent enough to sometimes disrupt his flow of thought.  Commanding hallucinations, suicidal ideations and homicidal ideations were denied.

A March 2011 VA treatment note reflects the Veteran's reports of constant hallucinations that he was able to ignore for a short period of time.  Mental status examination found the Veteran to be alert and oriented, appropriately dressed and groomed, talkative and anxious.  Mood was found to be anxious and affect was found to be normal.  Thoughts were noted to contain auditory hallucinations while thought processes were logical and coherent.  There were no suicidal or homicidal ideations noted.  A GAF of 40 was assigned.

An October 2011 VA treatment note reflects the Veteran's reports that his prescribed medication did not help him with the "cacophony of voices [he heard] every waking moment."  Other symptoms were reported to include memories and nightmares of Vietnam occasionally.  Suicidal ideations were denied.  Mental status examination found the Veteran to be alert and oriented, appropriately dressed and groomed and talkative in the interview.  Thoughts were found to be logical and coherent, mood was found to be anxious and affect was found to be slightly constricted.  There were no suicidal or homicidal ideations.  A GAF of 55 was assigned.

An October 2011 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of ongoing anxiety, fears, hypervigilance, intrusive thoughts, nightmares, panic attacks multiple times per week, problems sleeping and irritability.  Other symptoms were noted to include markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, a restricted range of effect, irritability or outbursts of anger, difficulty concentrating, an exaggerated startle response, suspiciousness, mild memory loss and disturbances of motivation and mood.  He reported that he lived alone, that he spoke to friends on the telephone, that he had current friendships that lasted over 40 years and that he had difficulty initiating new friendships.  He also reported that he maintained relationships with his family of origin, that he had communicated often with his two sisters and parents, that he had never been married, that he had no children and that he had not been in a romantic relationship in over 20 years.  With regards to work, he reported past work as a courier, that he had not worked since 2010 and that he was considering obtaining a part-time job.  The examiner noted that the Veteran had difficulties in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including a work or a work like setting and persistent delusions or hallucinations.  The examiner noted that the Veteran had also been diagnosed with psychotic disorder, not otherwise specified (NOS), that his auditory hallucinations were attributed to that diagnosis, that his symptoms were comorbid with PTSD and that the level of impairment cannot be dealinated without depending on speculation.  A GAF score of 60 was assigned.

A February 2012 VA treatment note reflects the Veteran's reports of anxiety, occasional panic attacks, constant auditory hallucinations and that the voices have gotten very personal.  He reported that he coped with the auditory hallucinations by strict adherence to medicine and walking up to 10 miles per day and that he was close with both of his sisters.  Mental status examination found him to be alert and oriented, appropriately dressed and groomed, and lucid and articulate in the interview.  Thoughts were found to be logical and coherent with daily auditory hallucinations.  Mood was found to be anxious and affect was found to be normal.  Suicidal and homicidal ideations were denied.  A GAF of 55 was assigned.
A May 2012 VA treatment note reflects the Veteran's reports that his prescribed medication had helped significantly by making the voices much less compelling.  Suicidal ideations were denied.  Mental status examination found the Veteran to be alert and oriented, appropriately dressed and groomed and talkative in the interview.  His speech was found to be fluent and of normal rate and volume.  Thoughts were found to be coherent with continuing auditory hallucinations.  Mood was found to be mildly anxious and affect was found to be normal.  A GAF of 55 was assigned.

A January 2013 VA treatment note reflects the Veteran's reports that the voices he heard were almost completely controlled with medication.  He reported that he had visited with friends over the holidays and that he had a new friend in his apartment complex.  Suicidal and homicidal ideations were denied.  Mental status examination found the Veteran to be alert and oriented, well groomed and casually dressed.  He was noted to be friendly and cooperative, that he maintained good contact and that his speech was fluent with normal rate and volume.  Mood was found to be euthymic, affect was found to be appropriate and full range, thought process were found to be logical and coherent and no cognitive impairment was noted.  Insight was found to be fair to good and no impairment to judgment was observed.  Psychomotor activity was found to be within normal limits.  There were no hallucinations or delusions now and homicidal thoughts were denied.  A GAF of 55 was assigned.

A February 2014 VA treatment note reflects the Veteran's reports that his father died a few months ago, that he had spent the holidays with his mother and sister and that his mother had dementia.  Suicidal and homicidal ideations were denied.  Hallucinations were not reported but he continued to take his medication regularly.  Mental status examination found the Veteran to be alert and oriented, well groomed and casually dressed.  He was noted to be friendly and cooperative with good eye contact.  Speech was noted to be fluent and of normal rate and volume while psychomotor activity was found to be within normal limits.  Mood was found to be euthymic, affect was found to be appropriate and full range, thought processes were found to be logical and coherent, insight was found to be fair and no impairment to judgment was observed.  Homicidal and suicidal ideations were denied.
A November 2014 VA treatment note reflects the Veteran's reports that the voices were gone and that he did not even have them in his dreams.  He reported that he goes out to listen to music twice per week, that he will spend Thanksgiving with friends and that his PTSD symptoms of intrusive memories and avoidance were managed well with his current medication and walking regimen.  Mental status examination found him to be alert and oriented, well groomed and casually dressed.  He was noted to be friendly and cooperative with good eye contact and speech that was fluent with normal rate and volume.  Mood was noted to include "some worry", affect was noted to be appropriate and full range and thought processes were noted to be logical and coherent.  Psychomotor activity was noted to be within normal limits, insight was noted to be fair and no impairment to judgment or cognition were noted.  Suicidal and homicidal ideations were denied.  Thought content was noted to be without hallucinations delusions.

During a January 2015 hearing, the Veteran testified that he experienced weekly panic attacks that were caused by being in any kind of crowded place or in his car.  He also testified that he had to leave a church service and the grocery store due to a panic attack in the past, that he used medication to control his sleep impairment and that he had lived in the same apartment for 22 years but that he did not have a lot of interaction with his neighbors.  To control his anxiety, he testified that he read a lot, watched movies and walked about 12 miles a day with dogs.  He also described his auditory hallucinations.

An August 2015 VA DBQ report reflects the Veteran's complaints of panic attacks that occurred once or twice per month, that he was forgetful and that he had difficulty remembering things he had done recently, recurring dreams and irritability.  The Veteran reported that he was "real close" with his sister and that she "always encourage[d] him and care[d] about him," that his mother had advanced Alzheimer's but was still able to remember him, that he had some long-standing friends and that he had trouble making new friendships because he did not go anywhere and did not feel comfortable.  He also reported that he walked eight to 12 miles per day to control his anxiety.  A history of suicide or homicide attempts or gestures were denied.  Symptoms were reported to include depressed mood, anxiety, panic attacks that occurred more than once a week, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and persistent delusions or hallucinations.

Mental status examination conducted during the August 2015 VA examination found the Veteran to be clean and casually dressed with a cooperative and friendly attitude, neutral mood and affect that was within normal range.  Psychomotor activity and speech were found to be unremarkable.  Attention was found to be intact and orientation was found to be intact to person, time and place.  Thought processes and thought content were found to be unremarkable.  There were no delusions or hallucinations, he was found to understand the outcome of his behavior and he did not have inappropriate behavior.  The examiner noted that the Veteran's history of auditory hallucinations was attributable to unspecified schizophrenia spectrum and other psychotic disorder and that his hallucinations appeared to be relatively stable with significantly limited impact on his day to day functioning.

The above-cited evidence establishes that, pertinent to the current claim, the Veteran has experienced such psychiatric symptoms as sleep impairments, feelings of detachment or emotional numbing, memory impairments, panic attacks and persistent auditory hallucinations.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.

The Veteran's psychiatric impairment has been characterized by symptomatology which suggests overall moderate social impairment.  He has reported that he had a few close friends, that he was close to his sister and parents and that he had developed a friendship with a neighbor.  He also reported that went out to listen to music with friends.  While the Veteran did not maintain full-time employment, he did report earning some money walking dogs and that he was considered obtaining a part-time job in October 2011.  There is no indication that he attended school during the course of the appeal.

The Board finds that at no point pertinet to the October 2011 claim for increase has the Veteran displayed a total level of psychiatric impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  While the Veteran has reported a history of persistent auditory hallucinations, he reported that the voices were gone in a November 2014 VA treatment note.  There is also no indication that he was in persistent danger of hurting himself or others as suicidal ideations, homicidal ideations and/or attempts were consistently denied or not shown in the record.  There is no lay or medical evidence that the Veteran is unable to drive an automobile, requires personal monitoring for safety, or is incapable of living independently and he has been found to be casually dressed and capable of maintaining personal hygiene.  Therefore, a total level of impairment had not been demonstrated in the clinical evidence or alleged by the Veteran.

Further, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communication as he was consistently found to be oriented and his thought processes and thought content were consistently found to be logical.  He has been consistently found to be oriented and without delusions or a thought disorder.  While mild memory impairments were reported by the Veteran, there is otherwise no indication or allegation that the Veteran suffered from memory loss for the name of his close relatives, own occupation or own name.  In addition, total social and/or occupational impairment was not demonstrated, as he maintained a relationship with his sisters and parents, formed a new friendship with a neighbor and engaged in social activities with his friends such as listening to music.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra. 

The Board further finds that the GAFs assigned in this case are consistent with no more than the 70 percent rating herein assigned.  As noted, the Veteran has been assigned GAF scores that have ranged from 40 to 60.  Under the DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Collectively, the assigned scores are indicative of serious symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms.  See 38 C.F.R. § 4.126(a).   

As indicated above, here, the collective evidence supports a finding that, since the effective date of the award of service connection, the Veteran's PTSD has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.             § 3.321(b)(1) (cited in the January 2012 statement of the case).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the PTSD.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.   However, this appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R.                 § 3.321(b)(1) are not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran reported that he worked part-time walking dogs and reported in October 2011 that he was considering obtaining a part-time job.  As there is no suggestion of actual or effective unemployment due to PTSD, the matter of the Veteran's entitlement to a TDIU need not be addressed in conjunction with the higher rating claim on appeal. 

For all the foregoing reasons, the Board finds that there is no basis for a higher or staged rating of the Veteran's PTSD and that the claim for an increased rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 70 percent is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


